Case 1:19-cr-00807-LAP Document17 Filed 03/08/20 Page 1 of1

LAW OFFICES OF DERRICK MAGWOOD
ATTORNEYS AT LAW
170 Old Country Road, Suite 502
Mineola, NY 11501
(516) 396 — 6648

 

Detrick Magwood, Esq.
March 8, 2020

The Honorable Loretta A.Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Jean Luc Joiles, 19 Cr. 807(LAP)
Docket No. 0207 2:18CR00566-001

Dear Judge Preska:
This letter is respectfully submitted to request an adjournment of this matter until

April 9, 2020. Iam currently engaged in trial in New York County Supreme Court. Jam
going into week three of trial.

Thank you in advance for your consideration of this matter.

  

ce: Daniel G. Nessim Esq.

Tho anhieraned »

 

ten emrdlonsaptmeged So ORS
in eclournad oA (WL i; DO

 

 

 

 
